Citation Nr: 1824615	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-24 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana



THE ISSUE

Entitlement to payment or reimbursement of medical expenses for treatment provided by Gastrointestinal and Liver Disease Center on September 10, 2013.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to November 1984. 
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Phoenix, Arizona.  Jurisdiction over the case was subsequently transferred to the VAMC in Fort Harrison, Montana.

The Board notes that the Veteran has a separate appeal pending for a claim for service connection for an acquired psychiatric disorder.  That matter is currently in remand status before the agency of original jurisdiction (AOJ).

This appeal was processed using a paper claims file and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested that VA provide payment for the cost of medical care that he received at Gastrointestinal and Liver Disease Center in Phoenix, Arizona, on September 10, 2013, for a follow-up appointment with a doctor from that facility who had provided him with hospital care in July 2013 and August 2013 at Banner Estrella Medical Center.  He has contended that he was unable to seek pre-approval for the treatment because he was still in a very weakened condition and because he was not completely aware of how the system operated. See November 2013 notice of disagreement.

The record does show that the Veteran received treatment from Banner Estrella Medical Center in July 2013 and August 2013; however, the treatment records from the September 2013 follow-up appointment at issue appear to be outstanding.  See August 2013 VA treatment records (noting receipt of records from Banner Estrella Medical Center and upload of treatment records into CAPRI).  In addition, the AOJ noted that the original medical reimbursement claim was received on September 26, 2013, but the claims file does not contain that document.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of the September 26, 2013, medical reimbursement claim (HCFA 1500) and associate it with the claims file. See June 2014 statement of the case.

2.  The AOJ should also request that the Veteran provide the names and addresses of any and all health care providers who provided treatment related to his current medical reimbursement claim.  A specific request should be made for authorization to obtain the September 10, 2013, private treatment records for the Veteran's post-hospitalization follow-up appointment at Gastrointestinal and Liver Disease Center in Phoenix, Arizona.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment and administrative records, if any, including those dated from August 2013 to September 10, 2013 (the approximate one-month time period from the Veteran's hospital discharge to his follow-up appointment at issue).

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




